Motion to expunge certain material from record granted, pages 49 through 62 inclusive expunged from record on appeal herein and, on the court’s own motion, the appeal insofar as it seeks review of the order denying the motion for reargument or for leave to appeal dismissed, without costs, upon the ground that such a denial involves a pure question of discretion of the type not reviewable by the Court of Appeals (Matter of Hunter v. County Clerk of Suffolk County, 19 N Y 2d 941; People ex rel. Grissler v. Fowler, 55 N. Y. 675; Cohen and Karger, Powers of the New York Court of Appeals, § 147, p. 585).